DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to Applicant’s Amendment filled on 3/10/2021.
Claims 1, 3-4, 8-9, 11, 21-22, 24-28 and 31 are presented for examination. Claims 1, 11 and 26 have been amended.
Applicant’s amendments to the claims have overcome some of 112 rejections previously set forth in the Non-Final Office Action mailed 12/11/2020.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Claims 1, 11 and 26 objected to because of the following informalities:
“their candidate target host” at line 13 of Claim 1 should be “a corresponding candidate target host” (Claims 11 and 26 are objected due to same reason).
“as the target hosts” at line 16 of Claim 1 should be “as target hosts” (Claims 11 and 26 are objected due to same reason). 
“the migrating is performed on the plurality of software containers” at line 26 of Claim 1 should be “the migrating is performed on the group of software containers” (Claims 11 and 26 are objected due to same reason).
“the software containers are a plurality of software containers” at line 31 of Claim 1 should be “the group of software containers are a plurality of software containers” (Claims 11 and 26 are objected due to same reason).
“the plurality of target hosts” at line 35 of Claim 1 should be “the target hosts” (Claims 11 and 26 are objected due to same reason).
“each of the containers run in an application platform” at line 37 of Claim 1 should be “each of the group of software containers runs in an application platform” (Claims 11 and 26 are objected due to same reason).
The limitations on lines 33-36 of Claim 1 is not amended as proper format. Such as, every words of “the optimizing comprises sorting the group of software container” at lines 33 of current Claim 1 is underlined; however, “the optimizing comprises sorting” from the particular limitation were already shown on the claims submitted by 10/22/2020 and there are no indication of deleting “the optimizing comprises sorting” from the claims submitted by 10/22/2020 at current version of Claim 1(Claims 11 and 26 are objected due to same reason). 
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding to Claim 9, the plain meaning of whole Claim 9 is inconsistent with current scope of Claim 1 (Claim 9 depends on Claim 1). According to the plain meaning, Claim 9 further limits the embodiment/invention of Claim 1 as the following situation: when there is no a single host from the plurality of candidate target hosts meets the resource requirements of the software containers to be migrated, the claimed invention/method would perform actions of moving a workload container that is assigned to one of the candidate target hosts to another candidate target host to release resources from the one of the candidate target hosts. Based on specification (see [0055] and [0075]), such method is performed for releasing the occupied resources at the one of the candidate target host, and thus such one of the candidate target host may meet the resource requirements. However, current scope of Claim 1 is to distribute the multiple software containers to multiple (final) target hosts. Under such scope, there is no necessary for claimed invention to perform configurations or actions to make one of the candidate target the claimed invention migrates multiple containers to multiple (final) target hosts. Thereby, Claim 9 is inconsistent with current Claim 1. For the purpose of examination, examiner interprets Claim 9 based on its plain meaning.

Regarding to Claim 25, Claim 25 is rejected under the same reason set forth in the rejection of Claim 9 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 21, 24, 26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB .
Gold, Doi and Gummaraju were cited on the previous office actions.

Regarding to Claim 1, Gaurav discloses: a computer implemented method (see [0005] and Fig. 8) comprising:
determining resource requirements of a group of software containers hosted directly on the source host, each software container in the group of software containers including at least one application that is logically bound to at least one other application executing in a different software container in the group of software container, wherein the resource requirements include one or more resources required in order to execute the applications running within the group of software containers (see Figs. 2, 8, [0020], [0024], lines 3-7 of [0035]; “If an application is spread as containers on a single host VM, it can be migrated to another host easily” and “a resource usage for one or more containers 126”, emphasis added. Also see Fig. 1, “Containers 126 are software instances” from [0015], “the container is a stateless node of an application cluster” from [0048] and “multiple containers each including an application and its dependencies” from [0051], and thus each of the details of resource usage for containers 126 or 240 is reasonable to be mapped to the claimed one or more resources required in order to execute an application running within the at least one software container. In addition, based on description from [0019]-[0020], the containers to be determined at step 810 of Fig. 8 in one of the embodiments are the containers of “an application is spread as containers on a single host VM”, i.e., the software instances of the those containers are logically bound to each other);

comparing the resource requirements with the resource capabilities of each of the plurality of candidate target hosts (see Figs. 2-4, [0026]-[0029]. Also see Fig. 8, [0038]-[0040]; “For each VM, virtualization management module 130 compares the VM’s memory allocation (mem_alloc) to the VM's corresponding ‘ideal’ memory configuration (mem_ideal)”. Based on the Equation (1) described by the [0039], the “ideal” memory configuration (mem_ideal) is related to the resource requirements of the one or more containers, and thus it is comparing the resource requirements of the one or more containers with the resource capabilities of each of the plurality of candidate target hosts);
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts [collectively] satisfy the resource requirements of the group of software containers (see Figs. 2-4, [0026]-[0029]. Also see Fig. 8, [0041] and [0044]-[0046]; “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container” and “migrates Container Ci to the smallest VMj in set {VM1, . . . VMx} which has a matching OS flavor”); and
migrating the group of software containers from the source host to the target hosts; wherein: the migrating is performed on the plurality of software containers; the software containers are a plurality of software containers (see Figs. 2-4, [0026]-[0029]. Also see Fig. 8, [0020], [0041] and [0044]-[0046]; “If an application is spread as containers on a single host VM, it can be migrated to another host easily”, “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container” and 
the optimizing comprises sorting the group of software containers and the plurality of candidate target hosts according to a predefined criterion (see “next sort the VMs in {Hk+1, . . . Hn, }as per descending order of memory utilization” from [0043] for claimed sorting the candidate target hosts according to predefined criterion; see “for each Container {C1, . . . Cz} in that VM (arranged in ascending order of memory utilization)” from [0046] as a result of performing claimed sorting the software containers according to a predefined criterion), and packing the group of software containers into the hosts that will leave a least amount of resources on hosts after the packing (see Figs. 4 and 7, each of the final version of virtual machines running containers only has 0 free memory resources, and thus it is packing the software containers into hosts that will leave a least amount of resources on the target hosts after the packing); and
each of the containers run in an application platform in which the operating  system and underlying infrastructure are abstracted (see virtual containers 126-1 and 126-2 from Fig. 1, “providing a layer of operating-system-level virtualization on guest OS 122 within VM 116. Containers 126 are software instances that enable virtualization at the operating system level” from [0015]). 

Gaurav does not disclose: 
instantiating, by a management software component, a source agent software component on a source host and a target agent software component on each of a plurality of candidate target hosts;

the resource capabilities of each of the plurality of candidate target hosts are determined by the target agent software components,
the comparison is performed by the source agent software component;
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software containers; and
the assigning is performed to the target hosts; and the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed to meet the resource requirements of the group of software containers;
the optimizing comprises packing the group of software containers into the plurality of target hosts that will leave a least amount of resources on the target hosts after the packing.

However, Gold discloses: instantiating a source agent software component on a source environment and a target agent software component on each of a plurality of target environments (see [0011] and [0015]; “The source 102 may include a source agent module 110 that can monitor the usage and availability of source resources 106 of the source” and “The target 104 may include a target agent module 112 that can monitor the usage and availability of target resources 114 on target 104”. Also see “Although a single source 102 and target 104 are shown, it should be understood that more than one source and more than one target can be employed” from [0019]. Note: the existences of the source agent module at the source environment and target agent module 
the resource requirements of at least one source environment are determined by the source agent software component (see [0011]; “The source 102 may include a source agent module 110 that can monitor the usage and availability of source resources 106 of the source”),
the resource capabilities of each of the plurality of target environments are determined by the target agent software components (see [0015]; “The target 104 may include a target agent module 112 that can monitor the usage and availability of target resources 114 on target 104”. Also see “Although a single source 102 and target 104 are shown, it should be understood that more than one source and more than one target can be employed” from [0019]).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanism of determining resource information of hosts, virtual machines and containers at the system as taught by Gaurav by including using agent module resided in each environment to monitor the resource information of the each environment as taught by Gold, since it would provide a detail low-level implementation of resource monitor or resource information collection mechanism (see [0035] from Gaurav, [0011] and [0015] from Gold. Gaurav only discusses high-level resource information determination without describing how to achieve such resource information at the low-level or local level of hosts; however, Gold discusses the details of how to achieve resource information determination for each local environments).
Thereby, the combination of Gaurav and Gold discloses:

determining, by the source agent software component, resource requirements of at least one software container; determining, by the target agent software components, resource capabilities of each of the plurality of candidate target hosts (see [0035]-[0036] from Gaurav, [0011] and [0015] from Gold).

The combination of Gaurav and Gold does not disclose:
the comparison is performed by the source agent software component;
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software containers; and
the assigning is performed to the target hosts; and the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed to meet the resource requirements of the group of software containers;
the optimizing comprises packing the group of software containers into the plurality of target hosts that will leave a least amount of resources on the target hosts after the packing.

However, Doi discloses: comparing, by a source agent software component at the source-side environment, data information collected from the source and destination environment (see [0129]. Also see [0006] for the function of comparing is done by a software process, i.e., software component).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the mechanism of comparing VM’s memory allocation to VM’s corresponding ideal memory configuration done by virtualization management module 130 as taught by the combination of Gaurav and Gold by including the mechanism of performing comparison process of comparing data information collected from the source and target environments at the source environment as taught by Doi, since it would have been obvious to one skilled in the art to substitute the performance location of a comparison process from a central manager subsystem to a source subsystem to achieve the predictable result of matching collected data from the source and target environments for performing migration operations.
Thereby, the combination of Gaurav, Gold and Doi discloses: 
comparing, by the source agent software component, the resource requirements with the resource capabilities of each of the plurality of candidate target hosts (see [0129] from Doi, [0040] from Gaurav).

The combination of Gaurav, Gold and Doi does not disclose:
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software containers; and
the assigning is performed to the target hosts; and the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a  number of target hosts needed to meet the resource requirements of the group of software containers;
the optimizing comprises packing the group of software containers into the plurality of target hosts that will leave a least amount of resources on the target hosts after the packing.

However, Gummaraju disclose: a computer implemented method comprising:
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of the software [containers] and; the assigning is performed to the target hosts; (see [0039]; “assign all the related tasks to the same child special purpose VM if it has sufficient resources to process all of the related tasks” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”. When one single VM meets resources requirements of all related tasks, all of the related tasks are placed one the one single VM. However, if there is no such one single VM meet the resource requirements, then the related tasks can be placed to two or more VMs as final target hosts for the related tasks, i.e., the final target hosts have resource available to satisfy the resource requirements of the group of tasks collectively. Also see [0005], “performs the job request, e.g., the distributed 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of destination virtual machine selection for a plurality of software containers executing applications as taught by the combination of Gaurav, Gold and Doi by including a mechanism of deploying a group of related tasks, i.e., executions of certain software application instances, into single VM or multiple VM based on different situation as taught by Gummaraju, since it provide a method of placing multiple related tasks based on factors including reducing communication overhead of the related tasks and meeting the resource requirements of all related tasks (see [0039] of Gummaraju; “the system groups related tasks to execute on a single child purpose VM to reduce communication overhead” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM”).
Thereby, the combination of Gaurav, Gold, Doi and Gummaraju discloses:
assigning a subset of the plurality of candidate target hosts as the target hosts based on a determination that the target hosts collectively satisfy the resource requirements of the group of software containers; and the assigning is performed to the target hosts (see [0039] from Gummaraju; “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”. Also see [0019]-[0020] from Gaurav; “If an application is spread across VMs (for example, in the case of multi-tier applications)” and “If an application is spread as containers on a single host VM, it can be migrated to another host easily”. At the combination, the group of software containers described by [0019]-[0020] from Gaurav can be ; and packing the group of software containers into the plurality of target hosts that will leave a least amount of resources on the target hosts after packing (see Figs. 4 and 7 of Gaurav. At the combination system, the final target hosts/VMs for running the containers can be reconfigured to include 0 free memory resources, i.e., packing the software containers into multiple hosts that will have a least amount of resources after packing).

The combination of Gaurav, Gold, Doi and Gummaraju does not disclose:
optimizing a distribution of the group of software containers to minimize a  number of target hosts needed to meet the resource requirements of the group of software containers.
However, Banerjee discloses: a computer implemented method comprising:
optimizing a distribution of a group of applications to minimize a number of target hosts needed to meet the resource requirements of the group of applications (see [0058]-[0060]; “a set of applications (chromosome)” and “minimize the number of VMs that are required to execute an application or chromosome”. Also see [0041] and [0063]; “Ensure that each deployed application on to a server gets a minimum amount of processor resources equal to the average processor requirement of the application” and “better packing of applications/VMs on servers while addressing the fluctuation of application resource requirements”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the method of placing multiple software containers to multiple VMs as the hosts for the software containers as taught by the combination of Gaurav, 
Thereby, the combination of the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: the assigning and the migrating are performed by optimizing a distribution of the group of software containers to minimize a number of target hosts needed to meet the resource requirements of the group of software containers (see [0019]-[0020] from Gaurav, [0039] from Gummaraju and [0058]-[0060] from Banerjee. At the combination system, the system/method optimizes the placements of the group of containers to be migrated by distributing such group of containers to multiple VMs with a minimum number of the VMs needed while meeting the resource requirements of the group of containers).   

Regarding to Claim 4, the rejection of Claim 1 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: identifying the group of software containers based on logical connections between applications running on containers on the source host (see [0019]-[0020] from Gaurav; “If an application is spread as containers on a single host VM, it can be migrated to another host easily”. Also see [0039] from Gummaraju for similar description), wherein a communication structure between the software containers in the group of software containers is maintained on the target host (see [0019]-[0020] from Gaurav and [0039] from Gummaraju. At the combination system, each of the application instances running on the group of containers from [0020] of Gaurav are related or dependent on each from one single source VM to one single target VM if such one single host VM has sufficient resource available for running all of the group of containers to maintain the original communication structure on the single target VM).

Regarding to Claim 8, the rejection of Claim 1 is incorporated and the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: wherein the source host includes a second group of software containers, each software container in the second group of software containers including at least one application that is logically bound to at least one other application executing in a different software container in the second group of software containers (see Figs. 1, 2 and [0019]-[0020] from Gaurav. It is understood that in one of the examples, a VM from Fig. 2 can include two groups of software containers, each group of containers are a different software application that is spread as containers on the VM as described by [0020]. The software application instance running on a corresponding container in each of such group is logically bound to other software application instance running on another corresponding container in the same group), the method further comprising:
splitting, if the resource requirements are met by none of the plurality of candidate target hosts, the second group of software containers into a first subgroup and a second subgroup; migrating the first subgroup to a first target host and the second subgroup to a second target host; and configuring resources to allow the first and second subgroups of containers to communicate across host systems (see [0019]-[0020] from Gaurav and [0039] of Gummaraju. At the combination system, the containers at the source VM having a multi-tier application spread across the containers are preferred to be migrated to a single candidate target host if such one single candidate target host has enough resource available for hosting all containers of the multi-tier application. If there is no such one single candidate target host exist, then the system would split the containers of the multi-tier application into at least two different sub-groups in order to migrating each of sub-groups of containers to a corresponding target host. In addition, since the software application instances at one of the subgroups may require execution dependence from another application instance at another subgroup of the subgroups, and thus it is inherently to configure the resources of the corresponding target hosts to allow the subgroups of containers can communicate with each other across the target hosts).

Regarding to Claim 11, Claim 11 is a product claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 21, the rejection of Claim 11 is incorporated and further Claim 21 is rejected for the same reason set forth in the rejection of Claim 4 above (note: Fig. 2 and [0024] from Gaurav shows the resources for containers in a virtual machine includes hardware resources. In addition, the type of containers described by [0019]-[0020] from Gaurav or related tasks described by [0039] from Gummaraju have the logical connection when they are executing on one single source VM before the migration, and they also have the same logical connection when they are executing on the single target VM after the migration. Thereby, such logical connection is maintained during migration).

Regarding to Claim 24, the rejection of Claim 11 is incorporated and further Claim 24 is a product claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Regarding to Claim 26, Claim 26 is a system claim corresponds to method Claim 1 and is rejected for the same reason set forth in the rejection of Claim 1 above.

Regarding to Claim 28, the rejection of Claim 26 is incorporated and further Claim 28 is a system claim corresponds to method Claim 4 and is rejected for the same reason set forth in the rejection of Claim 4 above.

Regarding to Claim 31, the rejection of Claim 26 is incorporated and further Claim 31 is a system claim corresponds to method Claim 8 and is rejected for the same reason set forth in the rejection of Claim 8 above.

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju) and Banerjee et al. (US PGPUB 20110202925 A1, hereafter Banerjee) and further in view of and Kulkarni (US Patent 9632839 B2). 
Gold, Doi, Gummaraju and Kulkarni were cited on the previous office action.

Regarding to Claim 3, the rejection of Claim 1 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses:
identifying colocation goals of containers based on logical connections between applications running on the containers (see Fig. 1, [0019]-[0020] from Gaurav and [0039] from Gummaraju. At the combination system, the “an application is spread as containers on a single host VM” are related tasks running on containers that are preferred to be migrated to same virtual machine host when it is possible in order to reduce communication overhead of those tasks);
identifying a topology of the source host and target hosts (see lines 7-22 of [0035] from Gaurav; “the relationships between hosts and VMs (i.e., ‘(host,VMs)’) and relationships between VMs and containers (i.e., ‘(VM,Containers)’)”); and 
identifying available resources on the candidate target hosts (see Fig. 2 and [0024] from Gaurav).

The combination of Gaurav, Gold, Doi, Gummaraju and Banerjee does not disclose:
identifying average resource consumption of all containers during a given time t.
However, Kulkarni discloses: identifying average resource consumption of all executions on a virtual machine during a given time t (see lines 8-17 of col. 6; “obtains … the maximum, minimum, or average workload (i.e., level of consumption) of each of the virtual machines 320(2), 320(3), and 320(4)” and “during a time period”. Also see steps Figs. 1-2, 205-220 of Fig. 3B, lines 46-53 of col. 3 and lines 4-67 of col. 8).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the resource information determination for all containers in a virtual machine as taught by the combination of Gaurav, Gold, Doi, Gummaraju 
Thereby, the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Kulkarni discloses: identifying average resource consumption of all containers during a given time t (see [0035] from Gaurav and lines 8-17 of col. 6 from Kulkarni; “determines resource availability for one or more hosts 102, a resource allocation for one or more VMs 116, and a resource usage for one or more containers 126”, “obtains … the maximum, minimum, or average workload (i.e., level of consumption) of each of the virtual machines 320(2), 320(3), and 320(4)” and “during a time period”).

Regarding to Claim 27, the rejection of Claim 26 is incorporated and further Claim 27 is a system claim corresponds to method Claim 3 and is rejected for the same reason set forth in the rejection of Claim 3 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB . 
Gold, Doi, Gummaraju, Kremplemann and Antony were cited on the previous office action.

Regarding to Claim 9, the rejection of Claim 1 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: if the resource requirements are met by none of the plurality of candidate target hosts (see [0039] from Gummaraju; ; “assign all the related tasks to the same child special purpose VM if it has sufficient resources to process all of the related tasks” and “If the combined resource cost of a set of tasks exceeds the resource availability on a child special purpose VM, the system assigns one or more of the tasks in the set of tasks to another child special purpose VM”).
The combination of Gaurav, Gold, Doi, Gummaraju and Banerjee does not disclose: migrating a workload software container that is being executed on a first one of the candidate target hosts to another candidate target host to release resources assigned to the first one of the candidate target hosts.
However, Anderson discloses: a computer implemented method comprising: migrating a workload virtualized execution environment that is being executed on a first one of hosts to another host to release resources assigned to the first one of hosts (see [0005] and [0058]; “selecting a low priority virtual machine in response to the host being overcommitted. The method can include determining if a resource for the low priority virtual machine can be reduced to accommodate the migrated virtual machine. The method can include reducing the resources 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the processes of migrating multiple software containers to multiple VMs when one single VM does not have sufficient resources to meet the resource requirements of the multiple software containers from the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee by including a method of migrating a lower priority virtual execution environment from one host to another in order to release the occupied resources for hosting an incoming virtual execution environment from Anderson, and thus the new combination would teach the missing limitations from the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee, since it would provide alternative solution for solving issue of a host does not have sufficient resources for running one or more incoming tasks/workloads (see [0005] from Anderson).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju) and Banerjee et al. (US PGPUB 20110202925 A1, hereafter Banerjee) and further in view of Wang et al. (US PGPUB 20090158275 A1, hereafter Wang).
Gold, Doi, Gummaraju and Wang were cited on the previous office action.

Regarding to Claim 22, the rejection of Claim 11 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: identifying the group of software containers based on logical connections between applications running on containers on the source host, wherein the group of software containers collectively contain a multi-tier application (see [0019]-[0020] from Gaurav; “If an application is spread across VMs (for example, in the case of multi-tier applications)” and “If an application is spread as containers on a single host VM, it can be migrated to another host easily”).
The combination of Gaurav, Gold, Doi, Gummaraju and Banerjee does not disclose: wherein each tier of the multi-tier application is configured to execute within a different software container of the group of software containers.
However, Wang discloses: wherein each tier of the multi-tier application is configured to execute within a different software container of the group of software containers (see [0015] and [0033]; “each tier of the multi-tiered application hosts an application component in a single virtual machine container”).
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the allocation of multi-tier application across containers as taught by the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee by including allocating each tier of a multi-tier application to one virtual machine container as taught by Wang, since it would provide a system architecture of providing independent execution environment for each tier, i.e., executing each tier of the multi-tier application on individual virtualized execution environment.  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Gaurav et al. (US PGPUB 20160378563 A1-IDS recorded, hereafter Gaurav) in view of Gold et al. (US PGPUB 20120221525 A1, hereafter Gold), Doi (US PGPUB 20130275708 A1), Gummaraju et al. (US PGPUB 20160378554 A1, hereafter Gummaraju) and Banerjee et al. (US PGPUB 20110202925 A1, hereafter Banerjee) and further in view of Anderson (US Patent 9800517 B1, hereafter Anderson).
Gold, Doi, Gummaraju and Anderson were cited on the previous office action.

Regarding to Claim 25, the rejection of Claim 22 is incorporated and further the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee discloses: wherein migrating the software container to the target host comprises: migrating the software container to the target host (see Figs. 2-4, [0026]-[0029] from Gaurav. Also see Fig. 8, [0041] and [0044]-[0046] from Gaurav; “allocates the one or more containers on the one or more VMs based on the resource configuration of each VM and the resource usage of each container” and “migrates Container Ci to the smallest VMj in set {VM1, . . . VMx} which has a matching OS flavor”).
The combination of Gaurav, Gold, Doi, Gummaraju and Banerjee does not disclose: storing the software container in a container registry; and migrating the software container from the software container registry to the target host.
However, Anderson disclsoses: a method of deploying a container comprises: storing a software container in a container registry; and migrating the software container from the container registry to a target host that used to deploy the software container (see lines 26-31 of col. 11; “container will be transferred to and stored within the container registry 114 until time 
It would have been obvious to one with ordinary skill, in the art before the effective filling date of the claim invention, to modify the process of migrating container from a source virtual machine to a target virtual machine as taught by the combination of Gaurav, Gold, Doi, Gummaraju and Banerjee by including storing container to be deployed at an intermediary storage location before actually deploying the container as taught by, since it would provide a mechanism of temporarily storing container before the container is actually needed without usage of the source location of the container originally developed.
Thereby, the combination of Gaurav, Gold, Doi, Gummaraju, Banerjee and Anderson discloses: wherein migrating the software container to the target hos comprises: storing the software container in a container registry; and migrating the software container from the software container registry to the target host (see step 860 of Fig. 8, [0044] from Gaurav and lines 26-31 of col. 11 from Anderson. At the combination system, after the software containers to be migrated or transferred from source virtual machine, the software containers are stored on the corresponding container registry for temporarily storing until such software containers are deployed on the target virtual machine. Note: according to [0017] and [0035] from Gaurav, Gaurav also discloses container registry for the containers to be migrated. However, Gaurav is silent about such container registry has the ability to temporality store the containers to be migrated until such containers are deployed at the target virtual machine).

Response to Arguments
Applicant’s arguments, filled 3/10/2021, with respect to rejections of Claims 1, 3-4, 8-9, 11, 21-22, 24-28 and 31  under 35 U.S.C. 103 have been full considered and new grounds of rejections were made based on claim amendments. In addition, Applicant is reminded that the limitations that Applicant argued about were and are rejected under the combination of references instead of certain reference alone. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The primary reference Gaurav already teaches feature of containers run in an application platform in which the operating system and underlying infrastructure are abstracted (see Fig. 1 and [0015]). Thereby, the actual missing feature from Gaurav is whether it is reasonable or well-known to distribute a group/set of software applications that implemented as software containers running in virtual hosts or virtual machines to a number of minimum virtual hosts or virtual machines instead of  whether the definition of a software container is missing from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhang et al. (US PGPUB 20160065461 A1) discloses: for cloud applications requesting fixed number of VMs V, K-connect survivability using VM sharing may satisfy an aggregation request 
Gibson et al. (US PGPUB 20130097293 A1) discloses: a module determine the minimum number of virtual machine instances to execute the set of target applications, and details of which application should and should not be collocated in the same operating system instance (see [0043]).
Turner et al. (US PGPUB 20130290955 A1) discloses: a determination can be made as to a minimal number of network service virtual machines for use in providing the one or more service services (see [0010]).
Dube et al. (US PGPUB 20150169291 A1) discloses: minimizing the number of application tier VMs (see [0080]).
Breitgand et al. (US PGPUB 20150106520 A1) discloses: a minimum number of active VMs service the requests (see Claim 7).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHI CHEN whose telephone number is (571)272-0805.  The examiner can normally be reached on Monday-Friday 9:30AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zhi Chen/
Patent Examiner, AU2196

/EMERSON C PUENTE/Supervisory Patent Examiner, Art Unit 2196